Exhibit 10.6

 

LOGO [g479541ex10_6.jpg]

WAIVER

Export Development Canada (“EDC”)

150 Slater, Ottawa, Ontario

K1A 1K3

 

Institution:      Comerica Bank       Obligor (Exporter):       Manitex
Liftking, ULC    Address:      200 Bay Street, Suite 2210                    
Toronto ON M5J2J2               

Re:        EDC Guarantee(s)/Suretyship(s)

 

EDC may guarantee, in accordance with the terms of one or more EDC
guarantee(s)/suretyship(s) (each an “EDC Guarantee/Suretyship”, collectively
“EDC Guarantees/Suretyships”) payment to the Institution of amounts which the
“Obligor” fails to pay pursuant to one or more agreements with the Institution
(each a “Transaction Agreement”, collectively “Transaction Agreements”). Each of
the undersigned executed or may execute one or more guarantees/suretyships in
favour of the Institution, guarantying certain obligations of the Obligor under
the Transaction Agreements. In consideration of EDC issuing the EDC
Guarantees/Suretyships and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each of the undersigned
hereby:

 

(a)

Contribution: (i) expressly waives the benefit of all privileges and rights
based on law, equity, statute or contract, which now or may hereafter be
available to it against EDC as co-guarantor or co-surety including, without
limitation, any right it may have as surety to obtain contribution from EDC as a
co-guarantor or a co-surety, or (ii) if located in Quebec, expressly waives the
benefit of all privileges and rights it may have against EDC as co-guarantor or
as solidary or joint surety, including, without limitation, any action in
subrogation or the personal right of action that the undersigned may have
against EDC under articles 1651, 1656, 1659 and 2360 of the Civil Code of
Quebec; and

 

(b)

Subrogation: (i) acknowledges that it may become liable to EDC, either by way of
subrogation of EDC to the rights of the Institution following payment under one
or more EDC Guarantee/Suretyship or by way of assignment to EDC thereof; and
(ii) agrees to execute and deliver such documents and do such things as may be
necessary or desirable for EDC to benefit from such subrogation and assignment;

 

(c)

Disclosure: agrees (i) that any obligation of EDC to maintain confidentiality
shall be subject to the requirements of applicable law, regulation or legal
process and Canada’s and/or EDC’s international commitments; (ii) to EDC’s
disclosure, following the signing of the Transaction Agreement(s), of the
following information: the name of the Institution, the EDC financial service
provided and date of related agreement, a general description of the
transactions/projects (including country), the amount of EDC support in an
approximate dollar range and the name of the Obligor; and (iii) to the
Institution’s disclosure to EDC of any information of the undersigned,
confidential or otherwise, including, without limitation, credit information,
financial statements (audited and unaudited), payment history, business plans,
business history and business organization; and

 

(d)

Independent Legal Advice: understands the nature and effect of, and agrees to be
bound by, the terms of the Waiver as set forth above, and has either obtained
independent legal advice in relation to the Waiver, or hereby waives such right.

This Waiver may be executed in any number of counterparts, and all the
counterparts taken together shall be deemed to constitute one and the same
instrument.

IN WITNESS WHEREOF each of the undersigned have signed and delivered this
Waiver.

IN WITNESS WHEREOF each of the undersigned have signed and delivered this
Waiver.

 

Guarantor/Surety Name

(Print):

   Mantitex International, Inc.   

Guarantor/Surety Name

(Print):

   Manitex LLC Signature:    /s/ David H. Gransee    Signature:    /s/ David H.
Gransee    I have the authority to bind the Guarantor/Surety      
I have the authority to bind the Guarantor/Surety Name (Print):    David H.
Gransee    Name (Print):    David H. Gransee Date:    January 31, 2013    Date:
   January 31, 2012

 

 

 

  

150 Slater Street, Ottawa, ON K1A 1K3

www.edc.ca

   EGP (05-2012)



--------------------------------------------------------------------------------

Guarantor/Surety Name

(Print):

       

Guarantor/Surety Name

(Print):

     Signature:         Signature:         I have the authority to bind the
Guarantor/Surety       I have the authority to bind the Guarantor/Surety Name
(Print):         Name (Print):      Date:         Date:     

 

 

  

150 Slater Street, Ottawa, ON K1A 1K3

www.edc.ca

   EGP (05-2012)